 



Exhibit 10.1

May 31, 2005

Mr. Alfred Carfora
14 Private Road
Bayville, NY 11709

           Re:  
Retention and Severance Agreement

Dear Al:

     This letter will confirm our agreement that following consummation of the
merger (the “Merger”) of MIM Corporation, a Delaware corporation (“MIM”), and
Chronimed, Inc., a Minnesota corporation (“Chronimed”), pursuant to the
Agreement and Plan of Merger, dated as of August 9, 2004, by and among MIM,
Chronimed Acquisition Corp., a Minnesota corporation and a wholly-owned
subsidiary of MIM, and Chronimed, as amended, you will step down from your
positions of President and Chief Operating Officer of MIM but will continue to
remain employed on a full time basis as a Executive Vice President of BioScrip,
Inc. (“BioScrip”), as successor in interest of MIM. You will also have such day
to day responsibilities as shall be assigned to you by the Chief Executive
Officer of BioScrip, subject to the authority and direction of its Board of
Directors, including responsibility for the integration of MIM and Chronimed as
contemplated by the Summary Integration Information dated December 1, 2004.

     In consideration for your agreement to waive your right to terminate your
employment for good reason (as defined in the letter agreement, dated
January 28, 2004, between MIM and yourself) and remain employed by BioScrip
following consummation of the Merger as an Executive Vice President of BioScrip,
you will continue to be paid a salary at your then current salary level. In
addition, you shall have the right to terminate your employment with BioScrip
without good reason effective on the one year anniversary of the consummation of
the merger (the “Anniversary Date”) by providing BioScrip with written notice
not less than thirty (30) days prior to the Anniversary Date. If you elect to so
terminate your employment or if you are terminated by MIM (or any successor)
other than for “Cause” (as defined below) or you terminate your employment with
BioScrip for “Good Reason” (as defined below) at any time on or prior to the
Anniversary Date, you will be entitled to receive (i) a special retention
payment equal to one year of salary at your then current salary level; (ii) a
severance payment equal to one year of salary at your then current salary level,
payable in accordance with BioScrip’s then applicable payroll practices and
subject to all applicable federal, state and local withholding; (iii) all
outstanding unvested stock options previously granted to you and then held by
you shall vest and become immediately exercisable and shall otherwise be
exercisable in accordance with their terms; (iv) the time period within which
you may exercise your vested stock options shall be extended for a period of one
year from the date of termination of your employment; and (v) BioScrip shall
continue to provide health insurance coverage for you and your eligible
dependents for a period of two years from the date of termination of your
employment. If you do not terminate your employment with BioScrip or BioScrip
does not terminate your employment for “Cause” (as defined below) on or prior to
the Anniversary Date you will be paid a special retention payment in the amount
of one year salary at your then current salary level.

     Also, if, at any time from and after the Anniversary Date you are
terminated by BioScrip (or any successor) other than for Cause or you terminate
your employment with BioScrip for “Good Reason” (i) you will be entitled to
receive severance payments equal to one year of salary at your then current
salary level;

 



--------------------------------------------------------------------------------



 



Mr. Alfred Carfora
May 31, 2005
Page 2

payable in accordance with BioScrip’s then applicable payroll practices and
subject to all applicable federal, state and local withholding; (ii) all
outstanding unvested stock options previously granted to you and then held by
you shall vest and become immediately exercisable and shall otherwise be
exercisable in accordance with their terms; (iii) the time period within which
you may exercise your vested stock options shall be extended for a period of one
year from the date of termination of your employment; and (iv) BioScrip shall
continue to provide health insurance coverage for you and your eligible
dependents for a period of two years from the date of termination of your
employment.

     For purposes of this Agreement, “Cause” shall mean any of the following:
(i) commission by you of criminal conduct which involves moral turpitude;
(ii) acts which constitute fraud or self-dealing by or on the part of you
against BioScrip, including, without limitation, misappropriation or
embezzlement; (iii) your willful engagement in conduct which is materially
injurious to BioScrip; or (iv) your gross misconduct in the performance of
duties as an employee of BioScrip, including, without limitation, failure to
obey lawful written instructions of the Board of Directors of BioScrip, any
committee thereof or the Chief Executive Officer of BioScrip or failure to
correct any conduct which constitutes a breach of this agreement between you and
BioScrip or of any written policy promulgated by the Board of Directors of
BioScrip, any committee thereof or the Chief Executive Officer of BioScrip, in
either case after not less than ten days’ notice in writing to you of BioScrip’s
intention to terminate you if such failure is not corrected within the specified
period (or after such shorter notice period if BioScrip in good faith deems such
shorter notice period to be necessary due to the possibility of material injury
to BioScrip).

     For purposes of this Agreement, “Good Reason” shall mean the existence of
any one or more of the following conditions that shall continue for more than
30 days following written notice thereof by you to BioScrip: (i) the assignment
to you of duties materially inconsistent with your position or positions with
BioScrip, (ii) the reduction of your then current annual salary rate, without
your consent or (iii) the relocation of your principal location of employment
more than 50 miles from your current location without your consent

     This letter constitutes the entire agreement of the parties hereto relating
to the subject matter hereof and supersedes all prior agreements and
undertakings, both written and oral, between the parties hereto with respect to
the subject matter hereof, including that certain letter agreement, dated
January 28, 2004, between MIM and yourself.

 



--------------------------------------------------------------------------------



 



Mr. Alfred Carfora
May 31, 2005
Page 3

     Kindly signify your agreement to the foregoing by signing below and
forwarding an executed copy to me for our files.

Sincerely,

BioScrip, Inc.

         
 
 
       
By:
  /s/ Henry F. Blissenbach    

       

  Henry F. Blissenbach. Chief Executive Officer    
 
 
        Agreed and Accepted:    
 
 
        /s/ Alfred Carfora           Alfred Carfora    

 